Attorney Grievance Commission v. Joseph Michael Stanalonis
Misc. Docket AG No. 74, September Term 2013




Attorney Discipline – Judicial Elections − Statements Concerning
Candidate for Judicial Office. A campaign flyer of a candidate for judicial office
stated that the opposing candidate “[o]pposes registration of convicted sexual
predators.” There was not clear and convincing evidence that the statement violated
the Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) when the hearing
judge found that the candidate responsible for the flyer believed, and had a
“demonstrable basis” for believing, the statement to be true. MLRPC 8.2(a), 8.4(c) &
8.4(d).
Circuit Court for Prince George’s County
Case No.CAE14-04639
Argued September 9, 2015

                                           IN THE COURT OF APPEALS

                                                  OF MARYLAND


                                              Misc. Docket AG No. 74
                                               September Term, 2013




                                             ATTORNEY GRIEVANCE
                                                COMMISSION OF
                                                  MARYLAND
                                                          v.


                                            JOSEPH M. STANALONIS


                                                    Barbera, C.J.
                                                    Battaglia
                                                    Greene
                                                    Adkins
                                                    McDonald
                                                    Watts
                                                    Harrell, Jr., Glenn T.
                                                    (Retired, Specially
                                                    Assigned),
                                                        JJ.



                                             Opinion by McDonald, J.
                                           Watts, J., concurs and dissents;
                                                Harrell, J., dissents.



                                              Filed: November 23, 2015
      This case arose out of a hotly-contested primary election campaign for a

position on the Circuit Court for St. Mary’s County. An experienced prosecutor in the

County sought to unseat a newly-appointed judge who, during the course of his

career, had represented defendants in criminal cases in the County. As in many

election campaigns, each candidate touted, with some exaggeration, his own

experience and credentials. And each candidate disparaged, in various ways and

without absolute accuracy, those of his opponent. The question before us is whether

there is clear and convincing evidence that a statement in the challenger’s campaign

flyer was made with knowledge that it was false or with reckless disregard of its truth

or falsity and therefore violated the Maryland Lawyers’ Rules of Professional Conduct

(“MLRPC”).

      The Attorney Grievance Commission (“Commission”) charged Respondent

Joseph M. Stanalonis with violating MLRPC 8.2(a) (false statement as to

qualification or integrity of a judge, public legal officer, or candidate for such office),

MLRPC 8.4(c) (misconduct involving dishonesty, fraud, deceit, or misrepresentation),

and MLRPC 8.4(d) (misconduct prejudicial to the administration of justice) by virtue

of three statements about his opponent in a campaign flyer circulated on his behalf.

Pursuant to Maryland Rule 16-752(a), this Court designated Judge Melanie M. Shaw

Geter of the Circuit Court for Prince George’s County1 to conduct a hearing




      1
       The matter was originally assigned to a judge of the Circuit Court for St.
Mary’s County, but was later re-assigned to Judge Shaw Geter.
                                            1
concerning the alleged violations and to provide findings of fact and recommended

conclusions of law.

      Following a hearing at which Mr. Stanalonis was present and represented by

counsel, the hearing judge issued findings of fact and recommended conclusions of

law. The hearing judge concluded that two of the statements did not violate the

MLRPC, but that the third statement violated all of the cited rules, although Mr.

Stanalonis had a “demonstrable basis” for making that statement. Mr. Stanalonis

excepted to the conclusion that he had violated the MLRPC.           We sustain that

exception, and, as a result, shall dismiss the charges.

                                    Background

      The hearing judge’s fact findings are uncontested.2 Therefore, we treat them

as established. Maryland Rule 16-759(b)(2)(A). Those findings, as well as undisputed

matters in the record, establish the following.

      The 2012 Primary Election for Circuit Court Judge

      Mr. Stanalonis was admitted to the Maryland Bar on December 19, 1996 and,

since that time, has been employed as an Assistant State’s Attorney in St. Mary’s

County. In January 2012, Mr. Stanalonis declared his candidacy for the Circuit Court

for St. Mary’s County.       His opponent would be David W. Densford, whose

appointment to the Circuit Court had been announced by the Governor a few weeks




      2 While Mr. Stanalonis registered no objection to the facts found by the hearing
judge, he excepted the failure of the hearing judge to make certain additional findings
favorable to his case. As a resolution of those exceptions would not affect our
disposition of the case, we do not consider them.
                                           2
earlier. Judge Densford took office on February 3, 2012. The primary election was

scheduled for April 3, 2012. In that election, Mr. Stanalonis and Judge Densford

would appear on both the Democratic and Republican ballots.3 As the hearing judge

found, both candidates were active in their campaigns and, by all accounts, the

ensuing election campaign was vigorous and contentious.

      The Stanalonis Campaign Flyer

      Judge Densford began to distribute campaign material on February 3, 2012,

the day of his investiture.    The campaign material included signs displaying a

photograph of Judge Densford in a judicial robe with the words, “KEEP JUDGE

DENSFORD, Experience Matters.” Judge Densford later testified that the

“experience” to which this referred included: (1) the 60 days he would have served on

the bench as of the date of the primary election in April and (2) his prior 27 years in

private practice.

      On or about March 27, 2012, in response to Judge Densford’s campaign

material, Mr. Stanalonis’ campaign mailed a flyer to voters that purported to contrast

the experience and outlooks of the two candidates. The left side of the flyer displayed

a photograph of Mr. Stanalonis in a jacket and tie, below which appeared a number

of statements about him, such as “16 Years as a St. Mary’s County Prosecutor” and

“Protecting Our Community, Not the Criminals.” The right side of the flyer displayed

a photograph of Judge Densford in a Hawaiian shirt, below which appeared a number



      3
         In a primary election, candidates for judicial office typically appear on the
ballots of both principal parties. See Suessman v. Lamone, 383 Md. 697, 862 A.2d 1
(2004).
                                          3
of statements about him, such as “Donated $1,000 to O’Malley on July 14, 2010” and

“Opposes your right to elect judges.” A panel at the bottom of the flyer displayed a

photograph of Mr. Stanalonis with his family and reiterated his experience as a

prosecutor.   Judge Densford later responded with his own flyer comparing the

qualifications of the two candidates. At issue before us is one of the statements in

the Stanalonis campaign flyer that appears under Judge Densford’s photograph:

“Opposes registration of convicted sexual predators.”4

      Evidence concerning Judge Densford’s Views on Sex Offender Registration

      Both Mr. Stanalonis and Judge Densford testified in this proceeding. Mr.

Stanalonis testified that Judge Densford, while in private practice, had represented

defendants in criminal cases involving sex-related offenses and that Mr. Stanalonis

and his colleagues in the State’s Attorney’s Office had dealt with him in that capacity.

Mr. Stanalonis testified that Judge Densford had told him, in conversations related

to the representation of his clients, that he “was opposed to the registration because

it was a long-lasting − life-long impact on [defendants] and would carry with them

forever,” and moreover “that the punishment should be what it is in the statute for



      4
        In the charges initiating this proceeding, the Commission alleged that two
other statements under Judge Densford’s photograph (“As Judge, has never
sentenced a single criminal to jail” and “Opposes your right to elect judges”) also
constituted professional misconduct by Mr. Stanalonis. The hearing judge concluded
that one statement (concerning Judge Densford’s sentencing experience) was literally
true when it was made, and that the second was, at worst, a misunderstanding of a
nuanced position taken by Judge Densford in support of publicizing a county bar
association resolution opposing the election of judges. The hearing judge concluded
that neither of those statements violated the MLRPC. The Commission has not
excepted to the hearing judge’s findings of fact or conclusions of law with respect to
those statements and we do not consider them further.
                                           4
the particular sex offense and that if the crime called for a maximum incarceration of

ten years, that the maximum [time that] these individuals should be under the

supervision of the Court should be ten years.” The hearing judge found, based on Mr.

Stanalonis’ testimony, that Mr. Stanalonis “determined that [Judge] Densford

opposed the [sex offender] registry” through “conversations surrounding the issue and

interactions with fellow prosecutors.”

      Judge Densford, for his part, testified that he had not expressed opposition to

the registration of sex offenders as a general matter. During his testimony he was

asked, “At any time prior to your appointment on December 22, 2011, in your capacity

as a private person or as a criminal defense attorney, did you express opposition to

the registration of convicted sexual predators?” He replied, “No. Not as a group. I

did when I represented individuals. I didn’t want particular people to have to register

and would negotiate that. That had nothing to do with the offender registry. It had

to do with representation.” He explained that he had sought to avoid having his

clients “plead[] to [charges] that would get them registered as sexual offenders.” He

testified that he preferred “a plea to assault instead of something that put them on

the registry.” He stated that he did not believe that he had made a blanket statement

opposing registration of sex offenders generally.

      The hearing judge found the testimony of Mr. Stanalonis and Judge Densford

“equally compelling.” In particular, she found credible Mr. Stanalonis’ testimony that

Judge Densford routinely opposed registration of his clients on the sex offender

registry while he was a defense attorney. On the other hand, she also credited Judge



                                          5
Densford’s testimony that, while he had opposed plea arrangements that would result

in his clients being placed on the sex offender registry, he had not discussed the topic

with Mr. Stanalonis outside the context of representation of a client. She also noted

that Judge Densford had never made a public statement concerning the sex offender

registry.

      In the end, the hearing judge found that Mr. Stanalonis “had a demonstrable

basis for believing that [Judge] Densford opposed the Sex Offender Registry.” But in

concluding that Mr. Stanalonis had violated the MLRPC, she also opined that he

should have made a “more substantial effort” to ensure the accuracy of the statement.

Later in her opinion, she reiterated that it was not acceptable for a lawyer “to make

representations regarding the identity or opinion of a public official, specifically a

judge, without conducting a full and thorough investigation into the accuracy of the

assertion.”

      Election Results

      On April 3, 2012, Judge Densford won the Democratic primary election; Mr.

Stanalonis won the Republican primary election. Both advanced to the November

2012 general election where Judge Densford ultimately prevailed.

      Complaint concerning Stanalonis Flyer

      In the interim, on April 20, 2012, attorney George E. Meng had filed a

complaint against Mr. Stanalonis with the Maryland Judicial Campaign Conduct




                                           6
Committee, Inc. (“MJCCC”),5 a private entity devoted to promoting standards of the

conduct for judicial elections in Maryland. The MJCCC found several violations of

its standards for contested judicial elections. The Commission cited the MJCCC’s

conclusions in the charges that initiated this case.

                                      Discussion

      In her recommended conclusions of law the hearing judge proposed that we

hold that Mr. Stanalonis violated MLRPC 8.2(a), 8.4(c), and 8.4(d) based on the

statement in his campaign flyer that Judge Densford “[o]pposes the registration of

convicted sexual predators.” Mr. Stanalonis excepted to that recommendation. The

Commission did not file any exceptions to the hearing judge’s findings of fact or

recommended conclusions of law.

      We review recommended conclusions of law without deference to the hearing

judge pursuant to Maryland Rule 16-759(b)(1). In the course of that review, we

consider any exceptions filed by the parties.

A.    MLRPC 8.2(a)

      MLRPC 8.2(a) provides, in pertinent part, that “[a] lawyer shall not make a

statement that the lawyer knows to be false or with reckless disregard as to its truth

or falsity concerning the qualifications or integrity of a judge, adjudicatory officer, or




      5 The Maryland Judicial Campaign Conduct Committee was created in 2005.
It has established certain standards for the conduct of contested judicial elections in
Maryland and asks candidates to pledge to adhere to those standards. See
www.mdjccc.org>. During the 2012 primary election, Judge Densford agreed to abide
by those standards; Mr. Stanalonis did not.


                                            7
public legal officer, or of a candidate for election or appointment to judicial or legal

office.” MLRPC 8.2(a). To establish a violation of this rule, three things must be

proven by clear and convincing evidence: (1) that the lawyer made a false statement;

(2) that the statement concerned the qualifications or integrity of a judge or a

candidate for judicial office; and (3) that the lawyer made the statement with

knowledge that it was false or with reckless disregard as to its truth or falsity.6 In

this case, the parties have focused on the third element – whether the statement in

Mr. Stanalonis’ campaign flyer was made with knowledge that it was false or with

reckless disregard as to its truth or falsity.7




       6
         The rule is based on a model rule proposed by the American Bar Association.
See American Bar Association, Annotated Model Rules of Professional Conduct 651
(8th ed. 2015). Courts in other states that have adopted the rule have also recognized
that it requires proof of these three elements. See In re Charges of Unprofessional
Conduct Involving File No. 17139, 720 N.W. 2d 807, 813 (Minn. 2006).

       7 Although not at issue before us, there may be a question as to whether the
second element of MLRPC 8.2(a) is met – i.e., whether this statement relates to the
qualifications or integrity of a judicial candidate. While a particular view about the
utility of sex offender registration may or may not be politically advantageous, it is
not at all clear that it relates to the “qualifications or integrity” of a judicial candidate.
“[O]pinions that a lawyer may have expressed before becoming a judge, or a judicial
candidate, do not disqualify anyone for judicial service because every good judge is
fully aware of the distinction between the law and a personal point of view.”
Republican Party of Minnesota v. White, 536 U.S. 765, 798 (2002) (Stevens, J.,
dissenting); see also Code of Judicial Conduct, Rule 2.2, comment 2 (“although each
judge comes to the bench with a unique background and personal philosophy, a judge
must interpret and apply the law without regard to whether the judge approves or
disapproves of the law in question”). Apparently, Mr. Stanalonis thought otherwise
in including the statement on his campaign flyer and presumably that is why he did
not argue that the second element was lacking.
                                              8
      1.     The Election Context

      This Court has applied the MLRPC, and MLRPC 8.2(a) in particular, to

statements made by lawyers in a variety of contexts. See Attorney Grievance Comm’n

v. Frost, 437 Md. 245, 359-68, 85 A.3d 264 (2014) (statements by an attorney about

judges and other public officials made in email sent to ex-wife and later forwarded to

other attorneys); cf. Attorney Grievance Comm’n v. Gansler, 377 Md. 656, 835 A.2d

548 (2003) (statements made by prosecutor about pending cases in press conferences).

This case involves a statement made in the context of an election campaign. This

context is relevant for three reasons.

      First, as the Supreme Court has observed, “speech about the qualifications of

candidates for public office,” including judicial candidates, is “at the core of our First

Amendment freedoms.” Republican Party of Minnesota v. White, 536 U.S. 765, 774

(2002); see also McCutcheon v. Federal Election Comm’n, 134 S. Ct. 1434, 1441 (2014)

(“the First Amendment ‘has its fullest and most urgent application precisely to the

conduct of [election] campaigns’”) (quoting Monitor Patriot Co. v. Roy, 401 U.S. 265,

272 (1971)). The speech at issue in this case — which purported to describe the views

of a candidate for judicial office — is core political speech and has the highest level of

First Amendment protection.8 This is important because the canon of constitutional



      8
        The dissenting opinions would ignore or minimize the extent to which the
First Amendment constrains government entities in regulating campaign speech.
For example, Judge Harrell’s opinion relies heavily on the position of the MJCCC in
framing its analysis. Dissenting Opinion of Judge Harrell at 1-2, 7 & nn.1-2. Unlike
State entities, including this Court, the MJCCC is a private entity not constrained by
the First Amendment. As the MJCCC’s website explains, it was created in part
precisely because the First Amendment limits a state supreme court’s ability to
                                            9
avoidance requires that we be cognizant of the constitutional values at stake in

construing the MLRPC: to the extent that MLRPC 8.2(a) “‘is susceptible of two

reasonable interpretations, one of which would not involve a decision as to the

constitutionality of the [provision] while the other would, the construction which

avoids the determination of constitutionality is to be preferred.’” G. Heileman

Brewing Co. v. Stroh Brewery Co., 308 Md. 746, 763, 521 A.2d 1225 (1987) (quoting

Maryland State Board of Barber Examiners v. Kuhn, 270 Md. 496, 505, 312 A.2d 216

(1973)). Thus, any interpretation of MLRPC 8.2(a) in an election context must take

into account the First Amendment protections for speech in election campaigns.

      Second, the election context is significant as there inevitably is some

imprecision in language used during the heat of a political campaign. There are often

short timeframes in which a candidate must respond to claims or criticisms made by

an opponent, there may be limited time to vet language, and a short and snappy one-

liner usually prevails over a lengthier, more carefully phrased sentence. 9 Opposing




restrict candidate speech in judicial elections. See .

      9  For example, a campaign flyer supporting Judge Densford’s election asserted
that the County Judicial Nominating Commission had found Mr. Stanalonis “Not
Qualified to be a Judge” when, in selecting among the applicants for appointment to
a circuit court position it did not send his name to the Governor. As Judge Densford
conceded during his testimony, this was a “technically inaccurate” description of the
determination made by the nominating commission. See COMAR 01.01.2008.04F &
COMAR 01.01.2015.09F (executive orders specifying the function of judicial
nominating commissions).


                                         10
candidates for judicial office do not have the opportunity to depose each other.10 And

campaign flyers are not appellate briefs. In this context, imprecise wording is not

necessarily a violation of MLRPC 8.2(a).

      Finally, although this particular case arises out of an election for judicial office,

MLRPC 8.2(a) also regulates statements by lawyers about “public legal officers,” such

as the Attorney General and State’s Attorneys, and candidates for those elective

offices. Frost, 437 Md. at 261 & n.9. Thus, whatever we hold in this case will also

control what a lawyer may say about a candidate for election as Attorney General or

as a State’s Attorney.

      2.     The Applicable Standard

      In the charges that initiated this case, the Commission alleged that the

statement in Stanalonis campaign flyer was “knowingly false” and did not assert that

it was made with “reckless disregard” (although the pleading later quoted MLRPC

8.2 in its entirety). Petition for Disciplinary or Remedial Action at p. 3, ¶ 7. In its

proposed findings of fact and conclusions of law submitted to the hearing judge

following the hearing, the Commission maintained that position and asked the judge

to conclude that the statement was “knowingly false,” although it argued that a

negligent misrepresentation would also violate MLRPC 8.2(a).

      As noted above, the hearing judge did not find that the statement was

knowingly false, but rather concluded that it was made with “reckless disregard” as


      10
        They do not have the opportunity to depose one another about their respective
positions unless they do so, as here, well after the campaign during a disciplinary
proceeding.

                                           11
to its truth or falsity. Before us, the Commission did not except to the hearing judge’s

conclusion and has dropped any contention that the statement was “knowingly

false.”11 Hence, the relevant standard under MLRPC 8.2(a) is whether the statement

was made with “reckless disregard as to its truth or falsity.”

      3.     “Reckless Disregard as to Truth or Falsity”

      In the First Amendment context, “reckless disregard for truth or falsity” evokes

the subjective test for civil liability for defamation of a public figure set forth New

York Times Co. v. Sullivan, 376 U.S. 254 (1964). Under this test, “reckless disregard

for truth or falsity” is not “measured by whether a reasonably prudent man would

have published, or would have investigated before publishing.          There must be

sufficient evidence to permit the conclusion that the defendant in fact entertained

serious doubts as to the truth of his publication. Publishing with such doubts shows

reckless disregard for truth or falsity....” St. Amant v. Thompson, 390 U.S. 727, 731

(1968). The subjective test thus focuses on what the defendant personally knew and

thought.   The drafters of the model rule from which MLRPC 8.2(a) is derived

apparently intended to import this test into the rule. See American Bar Association,

Model Rules of Professional Conduct, Proposed Final Draft (May 30, 1981) at 206

(explaining that Model Rule 8.2 is consistent with the New York Times standard).



      11
         It thus appears that the Commission did not prove what it actually charged
in the Petition for Disciplinary or Remedial Action – a knowing falsehood. It may
well be that, in outlining the underlying facts and quoting MLRPC 8.2 in its entirety
at the end of the document, the Petition provided adequate notice to the Respondent
that the charges against him might be established by proof of a recklessly made
falsehood. In any event, Mr. Stanalonis has not excepted on this ground and, in light
of our disposition of the case, we need not resolve it.
                                          12
      As this Court observed in Frost, however, “[t]here appears to be disagreement

among the states as to whether the general defamation standard announced in New

York Times, i.e. the subjective test, should apply equally to attorney discipline cases.”

437 Md. at 265 n. 11. The Court noted that a number of courts have preferred to

develop an objective test not keyed to the knowledge or understanding of the

particular lawyer. Id. A comparison thus might be made to other contexts where

courts must apply a standard of “recklessness” or “reckless disregard.” For example,

the test for recklessness in the context of reckless endangerment is “whether the

[defendant’s] misconduct, viewed objectively, was so reckless as to constitute a gross

departure from the standard of conduct that a law-abiding person would observe.”

Minor v. State, 326 Md. 436, 443, 605 A.2d 138 (1992). Such a test is akin to gross

negligence. In fact, the definition of “gross negligence” sometimes includes the phrase

“reckless disregard.” See, e.g., Cooper v. Rodriguez, 443 Md. 680, 686, 118 A.3d 829

(2015) (“Gross negligence has been defined as, among things, ‘an intentional failure

to perform a manifest duty in reckless disregard of the consequences as affecting the

life or property of another, and also implies a thoughtless disregard of the

consequences without the exertion of any effort to avoid them.’”) (quoting Barbre v.

Pope, 402 Md. 157, 187, 935 A.2d 699 (2007)); State v. Pagotto, 361 Md. 528, 548, 762

A.2d 97 (2000) (“In order for the accused's conduct to constitute gross negligence, the

conduct must manifest a wanton or reckless disregard of human life.”) (internal

quotation marks omitted).




                                           13
      Finally, even if a court would normally favor an objective test in assessing the

“reckless disregard” prong of MLRPC 8.2(a), there is a significant argument that a

subjective test should be applied in an election context, in light of the “core” First

Amendment values at stake. See In re Charges of Unprofessional Conduct Involving

File No. 17139, 720 N.W. 2d 807, 813-15 (2006) (raising, but not resolving, the

question whether the Minnesota Supreme Court would apply a subjective test in

evaluating an alleged 8.2(a) violation in an election context, even though that court

applies an objective test in other contexts).

      In Frost, this Court expressly did not resolve whether the test for “reckless

disregard” in applying MLRPC 8.2(a) should be a subjective one or an objective one.

437 Md. at 265 n. 11. We need not resolve that question for purposes of deciding this

case either, as our resolution is the same under either standard.

      4.     Whether There is Clear and Convincing Evidence of Reckless Disregard

      The question that we must resolve is whether there is clear and convincing

evidence that Mr. Stanalonis made a statement concerning Judge Densford’s views

about sex offender registries with reckless disregard as to the truth or falsity of that

statement. In testimony that the hearing judge found credible, Mr. Stanalonis stated

that he was familiar with Judge Densford as a criminal defense attorney and with

his efforts to keep his clients off the sex offender registry. The hearing judge found

that, in reliance on conversations, and interactions with other prosecutors, Mr.

Stanalonis “determined [Judge] Densford opposed the registry,” although she also

found that his determination proved to be incorrect.



                                           14
      Perhaps the Stanalonis campaign flyer could have been more precise in its

description of his understanding of Judge Densford’s position and the source of that

understanding.     For example, according to Judge Densford’s testimony in this

proceeding, a sentence that read “While in private practice and representing clients,

attorney David Densford opposed placing his clients on the sex offender registry,”

would have been more accurate than, “Opposes registration of convicted sexual

predators.” But Mr. Stanalonis was speaking in the context of an election campaign,

and MLRPC 8.2(a) does not require absolute precision in the expression of political

speech as part of an election campaign. Mr. Stanalonis apparently drew an incorrect

inference from his conversations with Judge Densford that Judge Densford opposed

the registration of convicted sex offenders generally but, as the hearing judge found,

there was a “demonstrable basis” for making this inference.

      In short, whatever Judge Densford’s true feelings, Mr. Stanalonis appears to

have actually believed that Judge Densford opposed the registry according to his

testimony (which the hearing judge generally credited). There is no evidence that

Mr. Stanalonis “entertained serious doubts as to the truth of his” statement, see St.

Amant, 390 U.S. at 731. Thus, the statement in the campaign flyer would not satisfy

the subjective test for “reckless disregard” as to truth or falsity.

      Given the testimony of both Mr. Stanalonis and Judge Densford concerning

their discussions of the sex offender registry, the hearing judge’s finding that Mr.

Stanalonis had a “demonstrable basis for believing” that Judge Densford opposed the




                                           15
sex offender registry finding was not clearly erroneous.12           In light of that

demonstrable basis, we cannot say that there is clear and convincing evidence that

Mr. Stanalonis’ belief was a “gross departure” from the understanding that a

reasonably prudent lawyer in his position would have.13 It is not a gross deviation

from the behavior of a reasonable attorney to make a statement that one has a

demonstrable basis for believing, even if that belief turns out to be incorrect.

      In sum, there is not clear and convincing evidence that the statement in the

campaign flyer was made with reckless disregard for the truth or falsity of the

statement, regardless of whether a subjective or objective test is applied.

Accordingly, we conclude that a violation of MLRPC 8.2(a) has not been proven.

B.    MLRPC 8.4(c)

      MLRPC 8.4(c) provides that it is professional misconduct for a lawyer to

“engage in conduct involving dishonesty, fraud, deceit or misrepresentation.” This

prohibition “is not limited to conduct in the practice of law, but extends to actions by

an attorney in business or personal affairs that reflect on the individual's character




      12 Although the hearing judge made this finding in a portion of her opinion
entitled “Conclusions of Law” discussing the alleged violation of MLRPC 8.2(a), it
appears to be a finding of fact, and so we review it for clear error.

      13   In her conclusions of law, the hearing judge observed that, while Mr.
Stanalonis had a demonstrable basis for his understanding the Judge Densford had
opposed the sex offender registry based on his discussions with Judge Densford and
had vetted the statement with others who were familiar with Judge Densford, he
should have made “a more substantial effort in ensuring the accuracy” of the
statement. The hearing judge did not indicate what that effort would involve and,
short of requiring a candidate to vet campaign material with the opposing candidate,
it is not clear what that effort would be.
                                          16
and fitness to practice law.” Attorney Grievance Comm’n v. Coppock, 432 Md. 629,

644, 69 A.3d 1092 (2013).

      Not all attorney statements that turn out to be untrue violate MLRPC 8.4(c).

“While this Court has sometimes drawn fine distinctions among the four horsemen of

the rule – dishonesty, fraud, deceit and misrepresentation – each pertains to a false

statement by an attorney only if the attorney makes use of the false statement

knowing that it is untrue.” Attorney Grievance Comm’n v. Smith, 442 Md. 14, 34, 109

A.3d 1184 (2015);14 see also Attorney Grievance Comm’n v. Mungin, 439 Md. 290, 310,

96 A.3d 122 (2014) (ordinarily, “this Court will not find a violation of MLRPC 8.4(c)

when the attorney’s misconduct is the product of negligent rather than intentional

misconduct”) (internal quotation marks and brackets omitted).

      Although it has been suggested on occasion that an attorney might violate

MLRPC 8.4(c) by means of a negligent or an “inadvertent” misrepresentation, this

Court has generally required that there be a “conscious objective or purpose” to the

misrepresentation or omission and the facts of those cases might be more aptly

described as intentional failures to communicate truthful information, as opposed to

negligent falsehoods. See Attorney Grievance Comm’n v. Nwadike, 416 Md. 180, 194-

95, 6 A.3d 287 (2010) (respondent violated MLRPC 8.4(c) when she acted with a




      14
         “Dishonesty is the broadest of the four terms, and encompasses, inter alia,
conduct evincing a lack of honesty, probity or integrity of principle; [a] lack of fairness
and straightforwardness. . . . Thus, what may not legally be characterized as an
act of fraud, deceit or misrepresentation may still evince dishonesty.” Attorney
Grievance Comm’n of Maryland v. Thomas, 440 Md. 523, 555, 103 A.3d 629 (2014)
(internal quotation marks omitted) (alteration in original).
                                            17
“conscious objective or purpose” to conceal information from her client and Bar

Counsel); Attorney Grievance Comm’n v. Calhoun, 391 Md. 532, 566, 894 A.2d 518

(2006) (respondent violated MLRPC 8.4(c) by “deceitful and misleading” conduct

when she received a check for full settlement of client’s case, deposited the check into

her own bank account, and did not inform her client for more than a year of the receipt

of the funds); Attorney Grievance Comm’n v. Ellison, 384 Md. 688, 715, 867 A.2d 259

(2005) (respondent violated MLRPC 8.4(c) when he acted with “conscious objective or

purpose” in concealing fact of ongoing representation of a client).

      The hearing judge did not analyze the application of MLRPC 8.4(c) separately

from MLRPC 8.2(a).      We agree that, in this context, the two rules should be

considered in concert. The hearing judge did not find – and the Commission no longer

argues – that the statement in question constituted a knowing falsehood.         Nor is

there evidence of an omission or misrepresentation with a “conscious objective or

purpose” to conceal truthful information. There is not clear and convincing evidence

of a violation of MLRPC 8.4(c).

C.    MLRPC 8.4(d)

      MLRPC 8.4(d) provides that it is professional misconduct for a lawyer to

“engage in conduct that is prejudicial to the administration of justice.” “Generally, a

lawyer violates MLRPC 8.4(d) where the lawyer's conduct negatively impacts the

public’s perception of the legal profession.” Attorney Grievance Comm’n v. Basinger,

441 Md. 703, 712, 109 A.3d 1165 (2015) (quoting Attorney Grievance Comm’n v.

McDowell, 439 Md. 26, 39, 93 A.3d 711 (2014)). “The prejudice to the administration



                                          18
of justice may also be measured by the practical implications the attorney’s conduct

has on the day-to-day operation of our court system.” Attorney Grievance Comm’n v.

Hamilton, 444 Md. 163 118 A.3d 958 (2015) (quoting Attorney Grievance Comm’n v.

Smith, 442 Md. 14, 31, 109 A.3d 1184, 1194 (2015)). Whether there has been a

negative impact is judged by an objective standard. Basinger, 441 Md. at 716.

      Here, Mr. Stanalonis, a candidate for judicial office, made a statement in a

campaign flyer about the views of his opponent, Judge Densford. The hearing judge

concluded that the statement reflected negatively on the legal profession because the

Stanalonis campaign made it without “conducting a full and thorough investigation”

into its accuracy.   Nevertheless, Mr. Stanalonis had a “demonstrable basis” for

believing the statement and, according to his own testimony (which the hearing judge

credited), did believe it. It is hard to imagine that making such a statement would

negatively impact that public’s perception of the legal profession, except insofar as

any campaign material that slights the qualifications of an opponent has a negative

impact on the public perception of the opponent who, as in this case, is an attorney

who holds public office.15 But such a standard would be incompatible with the State’s

current policy, incorporated in the State Constitution, of holding contested elections




      15  One might therefore read MLRPC 8.4(d) to prohibit all campaign material
on behalf of a lawyer that negatively portrays an opponent in an election, because all
such material might negatively impact the public’s perception of the legal profession.
However, such an interpretation would raise a serious First Amendment question,
and, in light of the canon of constitutional avoidance, we decline to interpret it in this
way.


                                           19
for circuit court judgeships and public legal officers such as the Attorney General and

State’s Attorneys. Accordingly, there was no violation of MLRPC 8.4(d).

                                    Disposition

      For the reasons set forth above, the Petition for Disciplinary or Remedial

Action is dismissed.

      Although we have concluded that there is insufficient evidence to establish a

violation of the MLRPC, our disposition of this case should not be taken to endorse

the use of (in Judge Densford’s words) “antics and semantics” in contested judicial

elections. Every Maryland attorney takes an oath to act “fairly and honorably.”16

Those who seek judicial office must resist the temptation to advance at the risk of

violating that pledge.



                                 IT IS SO ORDERED. PETITIONER SHALL PAY ALL
                                 COSTS AS TAXED BY THE CLERK OF THE COURT,
                                 INCLUDING THE COST OF ALL TRANSCRIPTS,
                                 PURSUANT TO MARYLAND RULE 16-761, FOR WHICH
                                 JUDGMENT IS ENTERED IN FAVOR OF JOSEPH
                                 MICHAEL STANALONIS AGAINST THE ATTORNEY
                                 GRIEVANCE COMMISSION.




      16   Maryland Code, Business Occupations & Professions Article, §10-212.
                                          20
Circuit Court for Prince George’s County
Case No. CAE14-04639

Argued: September 9, 2015
                                                  IN THE COURT OF APPEALS

                                                         OF MARYLAND

                                                     Misc. Docket AG No. 74

                                                     September Term, 2013
                                           ______________________________________

                                            ATTORNEY GRIEVANCE COMMISSION
                                                    OF MARYLAND

                                                                 v.

                                                   JOSEPH M. STANALONIS
                                           ______________________________________

                                                        Barbera, C.J.
                                                        Battaglia
                                                        Greene
                                                        Adkins
                                                        McDonald
                                                        Watts
                                                        Harrell, Jr., Glenn T. (Retired,
                                                        Specially Assigned),

                                                           JJ.
                                           ______________________________________

                                           Concurring and Dissenting Opinion by Watts, J.
                                           ______________________________________

                                                        Filed: November 23, 2015
      Respectfully, I concur in part and dissent in part. I would hold that Joseph M.

Stanalonis (“Stanalonis”), Respondent, violated Maryland Lawyers’ Rules of Professional

Conduct (“MLRPC”) 8.2(a) (Judicial and Legal Officials) and MLRPC 8.4(d) (Conduct

That Is Prejudicial to the Administration of Justice).1 Accordingly, I would reprimand

Stanalonis.

      I disagree with the Majority’s determination that clear and convincing evidence did

not support the hearing judge’s conclusion that Stanalonis violated the MLRPC. See Maj.

Slip Op. at 16, 19-20. Plainly put, clear and convincing evidence supports the hearing

judge’s conclusion that Stanalonis violated MLRPC 8.2(a) and 8.4(d). MLRPC 8.2(a)

provides:

      A lawyer shall not make a statement that the lawyer knows to be false or with
      reckless disregard as to its truth or falsity concerning the qualifications or
      integrity of a judge, adjudicatory officer or public legal officer, or of a
      candidate for election or appointment to judicial or legal office.

Recently, in Attorney Grievance Comm’n v. Frost, 437 Md. 245, 262-63, 85 A.3d 264, 274

(2014), this Court explained MLRPC 8.2(a) in greater detail, stating:

             The Preamble to the Maryland Lawyers’ Rules of Professional
      Conduct provides that “[6] . . . a lawyer should further the public’s
      understanding of and confidence in the rule of law and the justice system
      because legal institutions in a constitutional democracy depend on popular
      participation and support to maintain their authority.” In other words,
      “[m]embers of the legal profession have a responsibility to refrain from
      engaging in conduct prejudicial to the administration of justice.” Attorney

      1
        I agree with the Majority that clear and convincing evidence did not support the
hearing judge’s conclusion that Stanalonis violated MLRPC 8.4(c) (Dishonesty, Fraud,
Deceit, or Misrepresentation). See Maj. Slip Op. at 16-18. The hearing judge gave no
separate analysis that warranted finding Stanalonis violated MLRPC 8.4(c) independent of
MLRPC 8.2(a). Absent any analysis of why a reckless disregard for the truth constitutes a
violation of MLRPC 8.4(c), I concur with the Majority on this point.
       Grievance Comm’n v. DeMaio, 379 Md. 571, 581, 842 A.2d 802, 808 (2004).
       [MLRPC] 8.2(a) furthers this principle by requiring lawyers to refrain from
       impugning the qualifications or fitness of judicial and public legal officers.
       As Comment [1] to MLRPC 8.2(a) clarifies, “[e]xpressing honest and candid
       opinions on such matters contributes to improving the administration of
       justice. Conversely, false statements by a lawyer can unfairly undermine
       public confidence in the administration of justice.” See also In re Simon, 913
       So. 2d 816, 824 (La. 2005) (“While a lawyer[,] as a citizen[,] has a right to
       criticize [judges, judicial officers or public legal officers] publicly, he [or
       she] should be certain of the merit of his [or her] complaint, use appropriate
       language, and avoid petty criticisms, for unrestrained and intemperate
       statements tend to lessen public confidence in our legal system.”). In other
       words, the purpose of [MLRPC] 8.2(a) is not to protect judges, judicial
       officers, or public legal officials from unkind or undeserved criticisms.
       Rather, [MLRPC] 8.2(a) protects the integrity of the judicial system, and the
       public’s confidence therein, and it does so in a limited way. Statements in
       violation of [MLRPC] 8.2(a) must (1) be false, (2) impugn the integrity or
       qualifications of judges, judicial officers or public legal officers, and (3) be
       made by the attorney knowing them to be false or with reckless disregard for
       their truth or falsity.

(Ellipsis and some alterations in original) (footnote omitted).

       MLRPC 8.4(d) provides: “It is professional misconduct for a lawyer to . . . engage

in conduct that is prejudicial to the administration of justice[.]” “Generally, a lawyer

violates MLRPC 8.4(d) where the lawyer’s conduct negatively impacts the public’s

perception of the legal profession.” Attorney Grievance Comm’n v. McDowell, 439 Md.

26, 39, 93 A.3d 711, 719 (2014) (citation, ellipses, and internal quotation marks omitted).

Stated otherwise, a lawyer violates MLRPC 8.4(d) where the lawyer’s conduct “tends to

bring the legal profession into disrepute.” Attorney Grievance Comm’n v. Reno, 436 Md.

504, 511, 83 A.3d 781, 785 (2014) (citation and internal quotation marks omitted). In

Attorney Grievance Comm’n v. Marcalus, 442 Md. 197, 205, 112 A.3d 375, 379 (2015),

we further explained:



                                            -2-
                In determining whether a lawyer violated MLRPC 8.4(d) by engaging
       in conduct that negatively impacted the public’s perception of the legal
       profession, this Court applies the objective standard of whether the lawyer’s
       conduct would negatively impact the perception of the legal profession of a
       reasonable member of the public . . . , not the subjective standard of whether
       the lawyer’s conduct actually impacted the public and/or a particular person
       (e.g., a complainant) who is involved with the attorney discipline proceeding.

(Citations, internal quotation marks, and brackets omitted) (ellipsis in original).

       Here, Stanalonis, while running for Judge of the Circuit Court for Saint Mary’s

County, disseminated campaign flyers that stated that his opponent, Judge David W.

Densford (“Judge Densford”), among other things, “[o]pposes registration of convicted

sexual predators.” At the disciplinary hearing, Stanalonis testified that he based the

assertion that Judge Densford “[o]pposes registration of convicted sexual predators” on:

(1) his personal knowledge that Judge Densford, while serving as a defense lawyer,

routinely opposed the registration of his clients in the Maryland Sex Offender Registry;

and (2) his conversations with other prosecutors in the St. Mary’s County Office of the

State’s Attorney.   Judge Densford testified that he could not recall ever expressing

opposition to the registration of convicted sexual offenders in general, but stated that, as a

defense lawyer, he did attempt to avoid the registration of his clients in particular,

explaining: “[W]hat I had opposed is my clients pleading to things that would get them

registered as sexual offenders, if I could keep that from happening.”

       The hearing judge found that Stanalonis “had a demonstrable basis for believing

that [Judge] Densford opposed the Sex Offender Registry.” Nonetheless, the hearing judge

also found that the only measure Stanalonis took to verify the truth of the assertion was to

“s[eek] input” from his campaign volunteers, who did not dispute the veracity of the


                                            -3-
assertion. The hearing judge concluded that Stanalonis “was obligated to make a more

substantial effort in ensuring the accuracy of the proffered statement, and he failed to do

so.” As such, the hearing judge determined that Stanalonis “acted with reckless disregard

to the truth of the statement that Judge Densford ‘Opposes the registration of convicted

sexual predators.’”

       Under these circumstances, I would agree with the hearing judge that Stanalonis

violated MLRPC 8.2(a). As Judge Densford’s testimony demonstrated, while representing

individual criminal defendants, Judge Densford attempted to prevent his clients from

pleading guilty to crimes that would result in registration as sex offenders; there is no

evidence that Judge Densford expressed publicly or privately a general opposition to the

registration of convicted sex offenders. Having a demonstrable basis for holding a

particular belief is not the same as knowing that the belief is true or accurate. For example,

I may believe that Christmas will be on a Saturday in 2016 because it is on a Friday in

2015. I have a demonstrable basis for my belief, but my belief is inaccurate. Checking the

calendar would advise that Christmas will be on a Sunday in 2016 because 2016 is a leap

year. Having a demonstrable basis for believing something does not give a lawyer license

to publish such information as though it were accurate or fact. In making the statement on

campaign flyers that Judge Densford “[o]pposes registration of convicted sexual

predators[,]” Stanalonis acted with reckless disregard for the statement’s truth or accuracy.

Indeed, Stanalonis knew only that, as a defense lawyer, Judge Densford had attempted to

have his clients not be required to register as sex offenders. And, as such, Judge Densford

was acting in his capacity as an attorney pursuing his clients’ interests. Stanalonis’s


                                            -4-
statement that Judge Densford “[o]pposes registration of convicted sexual predators”

impugned the integrity and qualifications of Judge Densford and was made with reckless

disregard for its truth or falsity. This was all that was needed to support the hearing judge’s

conclusion that Stanalonis violated MLRPC 8.2(a).

       I would also agree with the hearing judge that Stanalonis violated MLRPC 8.4(d)

by disseminating campaign flyers stating that Judge Densford “[o]pposes registration of

convicted sexual predators.” Although Stanalonis did not make the statement with actual

knowledge its inaccuracy, he acted with a reckless disregard as to the statement’s truth or

falsity, and failed to undertake meaningful efforts to ensure that the statement was accurate.

Indeed, other than his personal observations of Judge Densford when Judge Densford was

a defense lawyer and some discussions with prosecutors in the St. Mary’s County Office

of the State’s Attorney, the only measure that Stanalonis took to test the veracity of his

theory was to “s[eek] input” from his campaign volunteers, none of whom apparently

contradicted him. Even viewing it in the most favorable light to Stanalonis, the statement

did not accurately describe what Judge Densford did when he was a defense lawyer.

       Such conduct “would negatively impact the perception of the legal profession of a

reasonable member of the public[.]” Marcalus, 442 Md. at 206, 112 A.3d at 380 (citation

and internal quotation marks omitted). Indeed, no reasonable member of the public would

expect a lawyer to make an inflammatory statement on campaign flyers concerning a sitting

Judge’s opinion of the Maryland Sex Offender Registry with a reckless disregard for the

truth and without taking measures to ensure the statement was accurate in the first instance.

Such a cavalier attitude toward the truth “reinforces the most damaging cynicisms


                                             -5-
concerning lawyers’ honesty, avarice, and candor.” Attorney Grievance Comm’n v. Levin,

438 Md. 211, 228, 91 A.3d 1101, 1111 (2014).

       Based on Stanalonis’s violations of MLRPC 8.2(a) and 8.4(d), in accord with the

Commission’s recommendation, I would reprimand Stanalonis. Cf. Attorney Grievance

Comm’n v. Basinger, 441 Md. 703, 721-22, 109 A.3d 1165, 1176 (2015) (This Court

reprimanded a lawyer who violated MLRPC 8.4(d) by mailing to a client letters in which

he called the client, among other things, “A TRUE C[**]T[.]”); Attorney Grievance

Comm’n v. Mahone, 398 Md. 257, 268-69, 920 A.2d 458, 464-65 (2007) (This Court

reprimanded a lawyer who violated MLRPC 8.4(d) by, among other things “disrupting the

court proceedings and . . . walking out while the trial judge rendered his oral opinion from

the bench[.]”); Attorney Grievance Comm’n v. Gansler, 377 Md. 656, 701-02, 693, 835

A.2d 548, 574-75, 569 (2003) (This Court reprimanded a lawyer who violated MLRPC

3.6(a) (Trial Publicity) by making extrajudicial statements about a defendant’s confession,

discussing a plea offer made to another defendant, and providing his opinion as to the guilt

of two defendants.).

       For the above reasons, respectfully, I concur in part and dissent in part.




                                            -6-
Circuit Court for Prince George’s County
Case No.CAE14-04639
Argued September 9, 2015
                                               IN THE COURT OF APPEALS
                                                    OF MARYLAND

                                                  Misc. Docket AG No. 74

                                                 SEPTEMBER TERM, 2013



                                           ATTORNEY GRIEVANCE COMMISSION
                                                   OF MARYLAND

                                                               v.

                                                 JOSEPH M. STANALONIS



                                              Barbera, C.J.,
                                              Battaglia,
                                              Greene,
                                              Adkins,
                                              McDonald,
                                              Watts,
                                              Harrell, Glenn T., Jr. (Retired, Specially
                                                                           Assigned),
                                                                    JJ.


                                              Dissenting Opinion by Harrell, J.


                                                 Filed: November 23, 2015
       I dissent.

       My views regarding the appropriate disposition of this case are informed by the

aphorism “Judicial Elections Are Different.”1 Contested circuit court judgeship elections

are different than other types of contested elections for public office because special rules

and processes distinguish them as a category apart. They should be treated and seen as

different also because of the unique nature of the office being sought. In addition to

complying with State election laws generally, judges’ political activities are regulated by

Rule 4.1 through 4.6 of the Maryland Code of Judicial Conduct (Md. Rule 16-813).

Attorneys who seek judicial office are regulated by Rule 8.2 of the Maryland Lawyers

Rules of Professional Conduct (MLRPC) (Md. Rule 16-814). These regulations aim to

protect the integrity of judicial office and the legal profession. The Maryland Judicial

Campaign Conduct Committee (MJCCC) was formed to focus attention on and foster

integrity and civility in this specific genre of the Maryland judicial election process. It

was the MJCCC (having received a complaint from an attorney) that highlighted for the




       1
        This is also the title of a pamphlet published by the Maryland Judicial Campaign
Conduct Committee (MJCCC), an organization created in 2005, at the behest of former
Chief Judge Robert M. Bell of this Court and the Judicial Ethics and Public Trust and
Confidence Committees of the Maryland Judicial Conference. The MJCCC was formed
to foster integrity and civility in contested elections for Maryland circuit court
judgeships.
Attorney Grievance Commission the problematic conduct of Stanalonis that resulted in

the charges brought in the present case.2

       No such inhibitions regulate or seek to influence the contestants or the contests for

other elective offices. Thus, contested judicial elections in Maryland are different from

other electoral contests.


       2
          The MJCCC website, explaining the organization’s “Statement of Purpose,”
characterizes why it seeks to uphold dignity in the conduct of contested judicial elections
for circuit court judgeships:

       The frankly partisan, occasionally bare knuckles, conduct that we have
       come to tolerate in campaigns for legislative and executive office are
       inconsistent with the dignity we rightly count on in those who hold judicial
       office. The exaggerated rhetoric often employed in contemporary
       discussions of political issues, when used in the context of judicial
       elections, is corrosive of the public’s perception of the integrity of the court
       system. Such campaign tactics damage the integrity of the judiciary --
       regardless of whether the communication falls within the ambit of
       constitutionally protected speech.

       Maintaining the dignity of the judiciary is necessary to protect the rule of
       law --- a root principle of our social compact and the one sure standard
       upon which this diverse and frequently fractious nation believes it can rely.
       The rule of law promises justice, neutrality and fairness. It does not
       exaggerate to say that the concept has an iconic status and that faith in the
       rule of law is akin to a civil religion. Judges are symbols of the rule of
       law. Therefore, those who aspire to judicial office have a special
       responsibility -- a duty in fact-- to conduct themselves in their campaigns
       with a dignity that reflects and honors the public’s reverence for the unique
       office they seek.

Candidates for circuit court judgeships in an election are offered the opportunity by the
MJCCC to pledge publicly to conduct themselves and their campaigns in accordance with
the hortatory standards published by the MJCCC. Stanalonis chose not to make this
pledge. Of course, that fact alone does not bear directly on the outcome of this case, but
it gains prescience in hindsight.


                                              2
       As the Majority opinion appears to concede, the present case, as it reaches us,

distills to the single question of “whether the statement in Mr. Stanalonis’ campaign flyer

[that Judge Densford, as a judge, ‘[o]pposes registration of convicted sexual predators’]

was made . . . with reckless disregard as to its truth or falsity.” Maj. slip op at 8 (footnote

omitted). The hearing judge concluded that Stanalonis violated the Maryland Lawyers’

Rule of Professional Conduct (MLRPC) 8.2(a) and MLRPC 8.4(c) and (d) by including

that statement in his flyer. I stand with her.

       So as not to risk paraphrasing or summarizing inaccurately or incompletely the

evidence weighed by the hearing judge and the conclusions she reached from that

evidence (after assessing the relative credibility of the two main antagonists here), I

recount what she stated relevantly in her findings of fact and conclusions of law:

                                  FINDINGS OF FACT
                                           ***
              Respondent Stanalonis and several other Assistant State’s Attorneys
       in St. Mary’s County prosecuted cases involving sex offenses wherein
       attorney Densford served as private counsel. Based on his experience and
       that of other prosecutors in the St. Mary’s County Office of the State’s
       Attorney, Respondent testified that attorney Densford routinely opposed the
       registration of his clients on the sex offender registry. In reliance, on
       conversations surrounding the issue and interactions with fellow
       prosecutors, he determined that Densford opposed the registry.

             Judge Densford’s testimony with respect to the registration of
       convicted sexual predators is as follows:

       DIRECT
            Q: At any time prior to your appointment on December 22, 2011 in
            your capacity as a private person or as a criminal defense attorney,
            did you express opposition to the registration of convicted sexual
            predators?
            A: No. Not as a group. I did when I represented individuals. I
            didn’t want particular people to have to register and would negotiate

                                                 3
      that. That had nothing to do with the offender registry. It had to do
      with representation.
      Q: At any time prior to your appointment on December 22, 2011 in
      your capacity as a private person or as a criminal defense attorney,
      did you express opposition to the registration of convicted sexual
      offenders?
      A: No

CROSS EXAMINATION
    Q: So, you put in as an election issue, your experience of 27 years in
    private practice, correct?
    A: I did.

      ...

      Q: No. My question is, as a criminal defense practitioner, during that
      27 years, you, in fact, had opposed the registration of convicted
      sexual predators, correct?
      A: No, that is not true. And what I had opposed is my clients
      pleading to things that would get them registered as sexual
      offenders, if I could keep that from happening.
      Q: All right. So your position during the 27 years as a criminal
      defense practitioner, you would oppose your clients being convicted
      of a crime that would require them to be registered as a convicted
      sexual predator, correct?
      A: If I could get them a plea to assault instead of something that put
      them on the registry, particularly since Mr. Stanalonis and I had a 16
      year-old facing charges, yes, I tried to avoid that. Yes, I did.

      ...

      Q: Okay. And you would from time to time tell people privately in
      conversations that as a criminal defense practitioner [you were]
      opposed to registration of convicted sexual predators, correct?
      A: No.
      Q: No? You never said that in private conversation?
      A: That’s been alleged by the State’s Attorney’s Office. It is false.
      Q: Okay. So, just so I’m clear, your testimony is that in private
      conversations while a criminal defense practitioner, you have never
      said in a private conversation over dinner or elsewhere, that you
      would oppose the registration of convicted sexual predators.
      A: I don’t believe I’ve ever made that blanket statement to anybody
      privately or publicly.

                                    4
(Internal citations omitted).

                      CONCLUSIONS OF LAW
                                  ***
      [as to the relevant flyer statement and related testimony]

       Respondent’s testimony, which this court finds credible, revealed
that he as well as other Assistant State’s Attorneys in St. Mary’s County
prosecuted several cases involving sex offenses, wherein attorney David
Densford served as defense counsel. Respondent testified that he knew
from his own experience and the experiences of other prosecutors in St.
Mary’s County, that attorney David Densford would routinely oppose the
registration of his clients on the sex offender registry.

        At his deposition, Judge Densford testified that he opposed his
“clients pleading to things that would get them registered as sexual
offenders, if [he] could keep that from happening.” He denied, however,
making any such statements as a member of the judiciary, and further
stated, that he never had any conversations concerning the Sex Offender
Registry with Respondent outside of the context of the representation of a
client.

        This court finds the testimony of both Judge Densford and
Respondent equally compelling. Because of Densford’s history as a
defense attorney and discussions with several Assistant State’s Attorneys,
Respondent had a demonstrable basis for believing that Densford opposed
the Sex Offender Registry. Additionally, he sought input on the issue from
his campaign volunteers and no one disputed the veracity of this assertion.
However, this court finds that Respondent was obligated to make a more
substantial effort in ensuring the accuracy of the proffered statement, and
he failed to do so.

       As a result, Respondent acted with reckless disregard as to the truth
of the statement that Judge Densford “Opposed registration of convicted
sexual predators.” Judge Densford never made any public statement
regarding the sex offender registry, and Respondent took no measures
outside of those outlined above to ensure the truth of his assertion.
Additionally, Respondent’s justification presupposes that Judge Densford
personally shared and upheld the values and opinions of the individuals he
represented. Respondent’s statement violated Rule 8.2(a), and 8.4(c).



                                     5
             Petitioner also contends that Respondent’s statement that Judge
      Densford “Opposes registration of convicted sexual predators” violated
      Rule 8.4(d). Specifically, Petitioner argues that Respondent’s conduct was
      prejudicial to the administration of justice. This Court agrees. The actions
      of Respondent were reckless and had the effect of undermining public
      confidence in the administration of justice. Conduct that reflects negatively
      on the legal profession and sets a bad example for the public at large is
      prejudicial to the administration of justice.           Attorney Grievance
      Commission v. Brady, 422 Md. 441 (2011) (citing Attorney Grievance
      Commission v. Goff, 399 Md. 1 (2007). Respondent failed to make a
      substantial effort to ensure that the statement was accurate. Thus, in
      making the statement that Judge Densford “opposes registration of
      convicted sexual predators” Respondent sent a message to the public that it
      is acceptable to make representations regarding the identity or opinions of a
      public official, specially a judge, without first conducting a full and
      thorough investigation into the accuracy of the assertion.

            In sum, Petitioner has established, by clear and convincing evidence,
      that Respondent violated Rule 8.2(a), 8.4(c) and 8.4(d) of the Maryland
      Lawyers’ Rules of Professional Conduct.

      The Majority opinion sets-up principally its ultimate toleration of Stanalonis’

mis-representation of the view attributed to Judge Densford, as a sitting judge, as

protected speech and/or merely imprecise language chosen during the “heat” of nothing

more than a generic political campaign. Maj. slip op. at 9-11. The Majority’s setting of

this scenic backdrop does not convince me to buy-in to its analysis that followed.

Wishful thinking and recklessness should not be protected. Contested judicial elections

are not merely generic political campaigns.3


      3
         The Majority seems to want to “try” Judge Densford in absentia in this case
through its digressions into examples of his reputed campaign statements about
Stanalonis, which the Majority implies to have been less-than-praiseworthy. If the
Majority is invoking either the principle that “two wrongs cancel out each other” or the
doctrine of invited error, it wanders off the path charted for us.


                                               6
        The “reckless disregard” standard of the MLRPC should be assessed under an

objective standard (see Maj. slip op. at 12-13). This analytical tool is better suited to

policing judicial electoral campaign conduct because it allows for closer regulation of any

tendencies on the part of candidates to do or say whatever is in their best interest,

especially as they are likely to handicap favorably their ability to get away with it. A

subjective standard merely plays into the hands of candidates who want to take advantage

of the shadowy margins. I am persuaded that an objective standard is the safer fork in the

road to take also because I agree with the goals of the MJCCC and the Maryland Rules as

regards conduct in contested judicial elections.

       The Majority opinion is mistaken entirely in its apparent assumption that Judge

Shaw Geter “generally credited” (Maj. slip op. at 15) Stanalonis’ determination that

Judge Densford “opposed the registry.” Id. Rather, by finding credible Judge Densford’s

testimony that he, while an attorney in private practice and as a sitting judge, did not

make any sweeping or generic statement of opposition to the sex offender registry

statutory scheme, Judge Shaw Geter rejected Stanalonis’ self-serving bid to establish a

springboard from attorney Densford’s client advocacy to Stanalonis’ patently wrong

attribution to Judge Densford of what Stanalonis may have believed he had a

“demonstrable basis” to think attorney Densford’s view may have been. I see a wide gap

between holding a candidate for judicial office to a standard of “absolute precision in the

expression of political speech as part of an election campaign” (id.) and gross

carelessness in injecting into the public debate (where little practical or timely

opportunity to defend against it existed) a claim for which a reasonable promoter of the

                                             7
claim had no legitimate basis to publish it, but rather a duty to inquire further or verify

before leaping to a self-serving and logically faulty premise. Stanalonis, eschewing

further inquiry or verification, tailored to his ends, at best, an impermissible and

unsupported leap of logic to infer from attorney Densford’s advocacy of his clients’ best

interest to a generic and false view of opposition to the statutory scheme held by

Densford as a judge. He cared little apparently for whether his starting-point statement

was true, accurate, or taken out-of-context, standing pat on the claim that apparently none

of his State’s Attorney colleagues spoke up against his unsubstantiated extrapolation

from a false starting-point. Stanalonis’ conduct was a gross departure from what a

reasonably prudent lawyer challenging a sitting judge should have done and a gross

deviation from the kind of conduct we should expect from any candidate for judicial

office. Toleration of such shenanigans in general electoral campaigns is one thing, but is

not acceptable here.    The Majority opinion’s forgiving attitude toward Stanalonis’

misconduct will reap the whirlwind in future contested circuit court elections.

       I would overrule Respondent’s exceptions and accept Bar Counsel’s sanction

recommendation of a reprimand, in view of the mitigating circumstances found by the

hearing judge.




                                             8